  Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 1 of 27 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
DENNIS VERMA, LUIS GONZALEZ,
CHRISTOPHER GOODRIDGE and                                          COMPLAINT
WILLIAM MALDONADO, individually
and on behalf of all others similarly situated,

                                   Plaintiffs,

        -against-

FIRST CLASS VALET INC. and
STEPHEN VAN EYCK, individually and in
his official capacity,

                                    Defendants.
---------------------------------------------------------------X

        Plaintiffs Dennis Verma, Luis Gonzalez, Christopher Goodridge and William Maldonado

(collectively, “Plaintiffs”), on behalf of themselves and on behalf of all other similarly situated

persons, by and through their counsel, Bell Law Group PLLC, as and for their Complaint in this

action against Defendants First Class Valet Inc. (“First Class Valet”) and Stephen Van Eyck

(collectively, “Defendants”), hereby allege as follows:

                                       NATURE OF THE CLAIMS

        1.       Plaintiffs bring this action, on behalf of themselves and on behalf of all other

similarly situated persons, to recover for (1) unpaid overtime which Defendants failed to pay in

violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq. and the New York

Labor Law (“NYLL”), §§ 650, et seq.; (2) unpaid minimum wage in violation of the FLSA and

the NYLL; (3) unpaid spread-of-hours wages under the Minimum Wage Order, 12 NYCRR §

142-2.4; (4) unpaid uniform reimbursement under the Minimum Wage Order, 12 NYCRR § 142-

3.5; (5) unpaid uniform maintenance pay under the Minimum Wage Order, 12 NYCRR § 142-

3.5; (6) failure to provide Plaintiffs with an accurate wage statement with each payment as

                                                        1
  Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 2 of 27 PageID #: 2



required by the NYLL, Section 195; (7) failure to provide Plaintiffs with an accurate wage notice

upon hiring and upon each change of pay as required by the NYLL, Section 195; (8) failure to

pay timely wages as required by the NYLL, Section 191; (9) unjust enrichment and (10)

retaliation.

        2.     Plaintiffs’ claims under the FLSA are brought as a collective action, pursuant to

29 U.S.C. § 216(b), on behalf of themselves and on behalf of all other similarly situated persons

who were/are employed by Defendants as valet attendants and/or other similar positions who

were/are not paid overtime at a rate of one and one-half times their regular rate of pay for all

hours worked in excess of 40 hours per workweek for the period of three years prior to the date

of the filing of this complaint to the date of the final disposition of this action (the “FLSA

Collective Period”). Plaintiffs and all such other similarly situated persons are jointly referred to

herein as the “FLSA Collective.”

        3.     Members of the FLSA Collective are similarly situated because they were all

subject to Defendants’ common policy and/or practice that resulted in not paying overtime at a

rate of one and one-half times their regular rate of pay for all hours worked in excess of 40 hours

per workweek during the FLSA Collective Period.

        4.     Plaintiff’s claims under the NYLL and for unjust enrichment are brought as a

class action pursuant to Federal Rule of Civil Procedure (“FRCP”) 23 on behalf of themselves

and on behalf of all other similarly situated persons who were/are employed by Defendants in the

State of New York as valet attendants and/or in similar positions (referred to herein as

“Attendants”) who: (1) were/are not paid minimum wage; (2) were/are not paid overtime at a

rate of one and one-half times their regular rate of pay for all hours worked in excess of 40 hours

per workweek; (3) had unlawful deductions from their wages; (4) were not provided accurate



                                                  2
  Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 3 of 27 PageID #: 3



wage statements; (5) were not provided accurate wage notices; (6) were not reimbursed for

uniform purchases; (7) were not reimbursed for uniform maintenance; (8) were not paid spread-

of-hours wages, (9) were not paid timely wages and (10) were damaged as a result of

Defendants’ unjust enrichment, for the period of six (6) years prior to the filing of this Complaint

to the date of the final disposition of this action (the “New York Class Period”). Plaintiffs and

all other such similarly situated persons are jointly referred to herein as the “New York Class.”

       5.      Members of the New York Class are similarly situated because, during the New

York Class Period, they were all subject to Defendants’ common policy and/or practice of not

paying minimum wage, not paying overtime at a rate of one and one-half times their regular rate

of pay for all hours worked in excess of 40 hours per workweek, taking unlawful deductions

from their wages, not providing accurate wage statements, not providing accurate wage notices,

not reimbursing them for uniform purchases, not reimbursing them for uniform maintenance, not

paying spread-of-hours wages and not paying timely wages as well as Defendants’ unjust

enrichment.

       6.      Additionally, members of the New York Class were all employed by Defendants

as Attendants providing valet services on behalf of Defendants.

                                 JURISDICTION AND VENUE

       7.      Pursuant to 28 U.S.C. §§ 1331 and 1343, the Court has subject matter jurisdiction

over this action because the action involves federal questions regarding the deprivation of

Plaintiffs’ rights under the FLSA. Pursuant to 28 U.S.C. § 1367(a), the Court has supplemental

jurisdiction over Plaintiffs’ related claims under the NYLL and common law.




                                                 3
  Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 4 of 27 PageID #: 4



        8.      Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in this district because it is a

judicial district in which at least one of the Defendants resides and a substantial part of the events

or omissions giving rise to this action occurred in this district.

        9.      Plaintiffs’ claims are properly consolidated as a single action because their claims

involve the same Defendants, arise from the same nexus of facts and circumstances, and involve

nearly identical issues of fact and law.

                                              PARTIES

        10.     Plaintiff Dennis Verma is a resident of the State of New York.

        11.     Plaintiff Luis Gonzalez is a resident of the State of New York.

        12.     Plaintiff Christopher Goodridge is a resident of the State of New York.

        13.     Plaintiff William Maldonado is a resident of the State of New York

        14.     At all relevant times, each Plaintiff was an “employee” of Defendants within the

meaning of all applicable statutes.

        15.     Upon information and belief, Defendant First Class Valet Inc. is a New York

corporation with a principal place of business at 209 Glen Cove Road #115, Carle Place, New

York 11514 in Nassau County.

        16.     At all relevant times, First Class Valet was an “employer” within the meaning of

all applicable statutes, and an enterprise engages in commerce as defined by FLSA §§ 203(r) and

(s), with annual gross volume business in an amount not less than $500,000.

        17.     Defendant Stephen Van Eyck is the owner and/or manager of First Class Valet.

At all relevant times, Mr. Van Eyck controlled the operations and determined the policies and

practices of First Class Valet, including, but not limited to, how employees are compensated.




                                                   4
  Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 5 of 27 PageID #: 5



       18.     Defendant Van Eyck was and remains an “employer” within the meaning of all

applicable statutes.

                                   FACTUAL ALLEGATIONS

Background

       19.     First Class Valet is a company that provides valet services to restaurants, catering

facilities, hospitals, and other businesses and special events.

       20.     Attendants were given their location assignments and hours weekly via text

message from Defendant Van Eyck.

       21.     Plaintiff Verma began working for Defendants as a valet attendant in or about

August 2016 and was terminated on or about July 2018.

       22.     Plaintiff Goodridge worked for Defendants as a valet attendant from

approximately March 2016 through approximately June 2018.

       23.     Plaintiff Gonzalez worked for Defendants as a valet attendant from approximately

January 2018 through approximately July 2018.

       24.     On or about July 6, 2018, Plaintiff Verma, through his counsel, sent a letter to

Defendants complaining of the below violations of the FLSA and NYLL.

       25.     On or about July 9, 2018 Defendants terminated the employment of Plaintiff

Verma in retaliation for these complaints.

Defendants’ Unlawful Wage Practices

       26.     During the FLSA Collective Period and the New York Class Period, Plaintiffs and

the members of the FLSA Collective and the New York Class worked between 20 and 50 hours

per week, varying week to week.




                                                  5
  Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 6 of 27 PageID #: 6



       27.     During the FLSA Collective Period and the New York Class Period, Defendants

failed to pay Plaintiffs, the members of the FLSA Collective and the New York Class minimum

wage at the prevailing rate for all hours worked.

       28.     During the FLSA Collective Period and the New York Class Period, Defendants

failed to pay Plaintiffs, the members of the FLSA Collective and the New York Class overtime

compensation at a rate of one and one-half times their regular rate of pay for hours worked in

excess of 40 hours per workweek.

       29.     During the New York Class Period, Defendants made unlawful deductions from

the wages of Plaintiffs and the New York Class. For instance, but only by way of example,

Defendants made deductions from Attendants’ compensation for payment of parking tickets and

in unlawful tip credits.

       30.     During the New York Class Period, Defendants failed to provide Plaintiffs and

the New York Class with accurate wage statements with each payment of wages.

       31.     During the New York Class Period, Defendants failed to provide Plaintiffs and

the New York Class with accurate notices upon hiring and upon any change in their rate of pay.

       32.     During the New York Class Period, Plaintiffs and the New York Class were

required to purchase and wear a uniform consisting of, inter alia, a monogrammed shirt, black

shoes, black socks, black dress pants, and a dress shirt, which could not be worn as part of

Plaintiffs’ ordinary wardrobe.

       33.     All of the articles of clothing for the uniform had to be purchased by Plaintiffs

and the New York Class themselves.

       34.     The clothes were of a particular style determined by Defendants.




                                                 6
  Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 7 of 27 PageID #: 7



         35.   The clothing that Plaintiffs and the New York Class were and are required to wear

while working for Defendants constitutes a uniform within the meaning of the NYLL.

         36.   Defendants have not reimbursed Plaintiffs and the New York Class for the cost of

purchasing the uniform.

         37.   These mandated uniforms cannot be cleaned along with Plaintiffs’ and the New

York Class’s every-day clothing and require dry cleaning and/or other special treatment.

         38.   Defendants do not wash and maintain the uniform for Plaintiffs and the New York

Class.

         39.   Defendants do not reimburse Plaintiffs and the New York Class for the cost of

cleaning and maintaining the uniform.

         40.   Plaintiffs and the New York Class regularly worked more than ten (10) hours in a

day.

         41.   Defendants failed to pay Plaintiffs and the New York Class an extra hour at the

minimum wage rate for each day in which the time between the beginning and end of their

shift(s) exceeded ten (10) hours in a day.

         42.   Defendants employed Plaintiffs and the New York Class as manual workers.

         43.   Defendants failed to pay Plaintiffs’ wages weekly as required under the NYLL

and its regulations.

         44.   Defendants knew that the foregoing acts violated the FLSA and the NYLL and

would economically injure Plaintiffs, the FLSA Collective and the New York Class.

         45.   Defendants committed the foregoing acts knowingly, intentionally and willfully.

                       FLSA COLLECTIVE ACTION ALLEGATIONS




                                                7
  Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 8 of 27 PageID #: 8



       46.      Plaintiffs bring their FLSA claims as a collective action pursuant to the FLSA on

behalf of themselves and on behalf of the FLSA Collective.

       47.      The basic job duties of the FLSA Collective are and were the same as or

substantially similar to those of Plaintiffs, and the FLSA Collective are and were paid in the

same manner and under the same common policies, plans and practices as Plaintiffs.

       48.      The FLSA Collective, like Plaintiffs, all have been subject to the same unlawful

policies, plans and practices of Defendants, including a failure to pay minimum wage at the

prevailing rate or overtime at a rate of one and one-half times their regular rate of pay for all

hours worked in excess of forty (40) hours per workweek.

       49.      During the FLSA Collective Period, Defendants were fully aware of the duties

performed by Plaintiffs and the FLSA Collective, and that those duties were not exempt from the

overtime provisions of the FLSA.

       50.      As a result of Defendants’ conduct as alleged herein, Defendants violated 29

U.S.C. § 207.

       51.      Defendants’ violations of the aforementioned statute were willful, repeated,

knowing, intentional and without a good faith basis, and significantly damaged Plaintiffs and the

FLSA Collective.

       52.      As a result of Defendants’ conduct, Defendants are liable to Plaintiffs and the

FLSA Collective for the full amount of their unpaid minimum wages, overtime wages, an

additional equal amount in liquidated damages, attorneys’ fees and costs incurred by Plaintiffs

and the FLSA Collective and pre- and post-judgment interest.




                                                  8
  Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 9 of 27 PageID #: 9



        53.     The exact number of members of the FLSA Collective is unknown to Plaintiffs at

the present time, but upon information and belief, Defendants are in possession of this

information.

        54.     Plaintiffs are currently unaware of the identities of the FLSA Collective.

Accordingly, Defendants should be required to provide Plaintiffs with a list of all persons

employed by Defendants in similar positions during the FLSA Collective Period, along with their

last known addresses, telephone numbers and e-mail addresses so Plaintiffs can give the FLSA

Collective notice of this action and an opportunity to make an informed decision about whether

or not to participate in it.

                           RULE 23 CLASS ACTION ALLEGATIONS

        55.     Plaintiffs bring their NYLL claims and claims for unjust enrichment as a class

action pursuant to Federal Rule of Civil Procedure 23 on behalf of themselves and on behalf of

all other similarly situated persons who were/are employed by Defendants in the State of New

York as Attendants and/or in similar positions who were/are not paid minimum wage at the

prevailing rate, who were not paid overtime at a rate of one and one-half times their regular rate

of pay for all hours worked in excess of 40 hours per workweek, whose wages were unlawfully

deducted during the New York Class Period, who were not provided accurate wage statements,

who were not provided accurate wage notices, who were not reimbursed for the purchase of a

uniform, who were not reimbursed for the cost of maintaining and/or cleaning the uniform, who

were not paid spread of hour wages, who were not paid timely wages, and who were harmed by

Defendants’ unjust enrichment.




                                                 9
 Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 10 of 27 PageID #: 10



        56.     The basic job duties of the New York Class were/are the same as or substantially

similar to those of Plaintiffs, and the New York Class were/are paid in the same manner and

under the same common policies, plans and practices as Plaintiffs.

        57.     The New York Class, like Plaintiffs, all have been subject to the same unlawful

policies, plans and practices of Defendants, including not paying minimum wage at the

prevailing rate, not paying overtime at a rate of one and one-half times their regular rate of pay

for all hours worked in excess of 40 hours per workweek, making unlawful deductions from

wages, not providing accurate wage statements, not providing accurate wage notices, not

reimbursing them for the purchase of uniforms, not reimbursing them for the cost of maintaining

and/or cleaning the uniforms, not paying spread of hour wages and not paying timely wages.

        58.     During the New York Class Period, Defendants were fully aware of the duties

performed by Plaintiffs and the New York Class, and that those duties were not exempt from the

minimum wage, overtime and other applicable provisions of the NYLL and/or its regulations.

        59.     As a result of Defendants’ conduct alleged herein, Defendants violated the NYLL

and/or its regulations.

        60.     Defendants’ violations of the NYLL and/or its regulations were willful, repeated,

knowing, intentional and without a good faith basis, and significantly damaged Plaintiffs and the

New York Class.

        61.     As a result of Defendants’ conduct, Defendants are liable to Plaintiffs and the

New York Class for the full amount of their unpaid wages and wages deducted, plus an

additional amount as liquidated damages, plus statutory damages, attorneys’’ fees and costs

incurred by Plaintiffs and the New York Class, and pre- and post-judgment interest.




                                                 10
 Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 11 of 27 PageID #: 11



       62.      Certification of the New York Class members’ claims as a class action is the most

efficient and economical means of resolving the questions of law and fact common to Plaintiff’s

claims and the claims of the New York Class. Plaintiff has standing to seek such relief because

of the adverse effect that Defendants’ unlawful compensation policies and practices have had on

them individually and on members of the New York Class. Without class certification, the same

evidence and issues would be subject to re-litigation in a multitude of individual lawsuits with an

attendant risk of inconsistent adjudications and conflicting obligations. Certification of the New

York Class is the most efficient and judicious means of presenting the evidence and arguments

necessary to resolve such questions for Plaintiffs, the New York Class and Defendants.

       63.      Plaintiffs’ claims raise questions of law and fact common to the New York Class,

including, but limited to:

             a. Whether Defendants failed to pay Plaintiffs and the New York Class minimum
                wage at the prevailing rate for all hours worked during the New York Class
                Period;

             b. Whether Defendants failed to pay Plaintiffs and the New York Class overtime at a
                rate of one and one-half times their regular rate of pay for all hours worked in
                excess of 40 hours per workweek during the New York Class Period;

             c. Whether Defendants made unlawful deductions from Plaintiffs’ and the New
                York Class members’ wages;

             d. Whether Defendants failed to provide Plaintiffs and the New York Class with
                accurate wage statements;

             e. Whether Defendants failed to provide Plaintiffs and the New York Class with
                accurate wage notices;

             f. Whether Defendants failed to reimburse Plaintiffs and the New York Class for
                purchasing uniforms;

             g. Whether Defendants failed to reimburse Plaintiffs and the New York Class for
                maintaining and/or cleaning uniforms;




                                                11
Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 12 of 27 PageID #: 12



         h. Whether Defendants failed to pay Plaintiffs and the New York Class spread-of-
            hours wages;

         i. Whether Defendants failed to pay Plaintiffs and the New York Class timely
            wages;

         j. Whether Defendants’ failures described above constitute violations of the NYLL
            and its regulations;

         k. Whether Defendants were unjustly enriched by the services provided by Plaintiff
            and the New York Class; and

         l. Whether Defendants’ violations of the NYLL and/or its regulations were willful.

  64. These common questions of law and fact arise from the same course of events, and each

     class member will make similar legal and factual arguments to prove liability.

  65. Plaintiffs are members of the New York Class that they seek to represent. Plaintiffs’

     claims are typical of the claims of the New York Class. The relief Plaintiffs seek for the

     unlawful policies and practices complained of herein are also typical of the relief which is

     sought on behalf of the New York Class.

  66. Plaintiffs’ interests are co-extensive with those of the New York Class that they seek to

     represent in this case. Plaintiffs are willing and able to represent the New York Class

     fairly and to vigorously pursue their similar individual claims in this action. Plaintiffs

     have retained counsel who are qualified and experienced in employment class action

     litigation, and who are able to meet the time and fiscal demands necessary to litigate a

     class action of this size and complexity. The combined interests, experience and

     resources of Plaintiffs and their counsel to litigate the individual and New York Class

     claims at issue in this case satisfy the adequacy of representation requirement of Fed. R.

     Civ. P. 23(a)(4).




                                               12
Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 13 of 27 PageID #: 13



  67. Defendants have acted or refused to act on grounds generally applicable to the New York

     Class, making final injunctive and declaratory relief appropriate with respect to the New

     York Class as a whole.

  68. Injunctive and declaratory relief are the predominant relief sought in this case because

     they are the culmination of the proof of Defendants’ individual and class-wide liability

     and the essential predicate for Plaintiffs’ and the New York Class members’ entitlement

     to monetary and non-monetary remedies to be determined at a later stage of the

     proceedings.

  69. The common issues of fact and law affecting Plaintiffs’ claims and those of the New

     York Class members, including the common issues identified above, predominate over

     any issues affecting only individual claims.

  70. A class action is superior to other available means for the fair and efficient adjudication

     of Plaintiffs’ claims and the claims of the New York Class. There will be no difficulty in

     the management of this action as a class action.

  71. The cost of proving Defendants’ violations of the NYLL and the supporting New York

     State Department of Labor regulations makes it impracticable for Plaintiffs and the New

     York Class to pursue their claims individually. Maintenance of a class action promotes

     judicial economy by consolidating a large class of plaintiffs litigating identical claims.

     The claims of the New York Class interrelate such that the interests of the members will

     be fairly and adequately protected in their absence. Additionally, the questions of law

     and fact common to the New York Class arise from the same course of events and each

     class member makes similar legal and factual arguments to prove the Defendants’

     liability.



                                               13
 Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 14 of 27 PageID #: 14



   72. The New York Class is so numerous that joinder of all members is impracticable. While

       the exact number of members of the New York Class is unknown to Plaintiffs at the

       present time, upon information and belief, there are at least 40 other similarly situated

       persons who were/are employed by Defendants as Attendants and/or in other similar

       positions during the New York Class Period.

   73. Plaintiffs are currently unaware of the identities of the New York Class members.

       Accordingly, Defendants should be required to provide Plaintiffs with a list of all persons

       employed by Defendants in similar positions during the New York Class Period, along

       with their last known addresses, telephone numbers and e-mail addresses so Plaintiffs can

       give the New York Class notice of this action and an opportunity to make an informed

       decision about whether or not to participate in it.

                                 FIRST CAUSE OF ACTION
                  (Failure to Pay Overtime in Violation of 29 U.S.C. § 207)
                           As to Plaintiffs and the FLSA Collective

       74.     Plaintiffs, on behalf of themselves and the FLSA Collective, hereby repeat and re-

allege each and every allegation as contained in each of the preceding paragraphs as if fully set

forth and contained herein.

       75.     The FLSA requires covered employers, such as Defendants, to pay all non-

exempt employees at a rate not less than one and one-half times their regular rate of pay for all

hours worked in excess of forty (40) hours per workweek. Plaintiffs and the FLSA Collective

were not exempt from the requirement that Defendants pay them overtime under the FLSA.

       76.     During the FLSA Collective Period, Defendants knew that Plaintiffs and the

FLSA Collective worked more than forty (40) hours per workweek for Defendants. However,




                                                 14
 Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 15 of 27 PageID #: 15



Defendants intentionally did not properly pay them overtime for hours worked in excess of forty

(40) per workweek.

       77.     As a result of Defendants’ failure to pay Plaintiffs and the FLSA Collective

overtime at a rate of one and one-half times their regular rate of pay for hours worked in excess

of forty (40) hours per workweek, Defendants violated the FLSA.

       78.     The foregoing conduct of Defendants constitutes willful violations of the FLSA.

       79.     Defendants’ violations of the FLSA have significantly damaged Plaintiffs and the

FLSA Collective and entitles them to recover the total amount of their unpaid overtime wages,

an additional equal amount in liquidated damages, attorneys’ fees and costs and pre- and post-

judgment interest.


                                     SECOND CAUSE OF ACTION
                     (Failure to Pay Minimum Wage in Violation of 29 U.S.C. § 206)
                                 As to Plaintiffs and the FLSA Collective

       80.     Plaintiffs, on behalf of themselves and the FLSA Collective, hereby repeat and re-

allege each and every allegation as contained in each of the preceding paragraphs as if fully set

forth and contained herein.

       81.     The FLSA requires covered employers, such as Defendants, to pay all non-

exempt employees the prevailing minimum wage for all hours worked.

       82.     Plaintiffs and the FLSA Collective were not exempt from the requirement that

Defendants pay them the prevailing minimum wage for all hours worked under the FLSA.

       83.     During the FLSA Collective Period, Defendants did not pay Plaintiffs and the

FLSA Collective the prevailing minimum wage for all hours worked for Defendants.

       84.     As a result of Defendants’ failure to pay Plaintiffs and the FLSA Collective the

prevailing minimum wage for all hours worked, Defendants violated the FLSA.

                                                15
 Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 16 of 27 PageID #: 16



        85.    The foregoing conduct of Defendants constitutes willful violations of the FLSA.

        86.    Defendants’ violations of the FLSA have significantly damaged Plaintiffs and the

FLSA Collective and entitle them to recover the total amount of their unpaid minimum wage, an

additional amount in liquidated damages, attorneys’ fees and costs, and pre- and post-judgment

interest.


                              THIRD CAUSE OF ACTION
(Failure to Pay Overtime in Violation of NYLL §§ 650, et seq. and 12 N.Y.C.R.R. § 142-2.2)
                         As to Plaintiffs and the New York Class

        87.    Plaintiffs, on behalf of themselves and the New York Class, hereby repeat and re-

allege each and every allegation as contained in each of the preceding paragraphs as if fully set

forth and contained herein.

        88.    NYLL §§ 650, et seq. and 12 N.Y.C.R.R. § 142-2.2 require covered employers,

such as Defendants, to pay all non-exempt employees at a rate not less than one and one-half

times their regular rate of pay for all hours worked in excess of forty (40) hours per workweek in

the manner and methods provided in the FLSA.

        89.    Plaintiffs were not exempt from the requirement that Defendants pay them

overtime under the NYLL and/or its regulations.

        90.    Defendants knew that Plaintiffs worked more than forty (40) hours per workweek

for Defendants. However, Defendants intentionally did not properly pay her them overtime for

hours worked in excess of forty (40) per workweek.

        91.    As a result of Defendants’ failure to pay Plaintiffs overtime at a rate of one and

one-half times their regular rate of pay for hours worked in excess of forty (40) hours per

workweek, Defendants violated the NYLL and its regulations.




                                                16
 Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 17 of 27 PageID #: 17



       92.      The foregoing conduct of Defendants constitutes willful violations of the NYLL

and its regulations.

       93.      Defendants’ violations of the NYLL have significantly damaged Plaintiffs and

entitles them to recover the total amount of their unpaid overtime wages, an additional equal

amount in liquidated damages, attorneys’ fees and costs and pre- and post-judgment interest.


                                 FOURTH CAUSE OF ACTION
              (Failure to Pay Minimum Wage in Violation of NYLL §§ 650 et seq.)
                             As to Plaintiffs and the New York Class

       94.      Plaintiffs, on behalf of themselves and the New York Class, hereby repeat and re-

allege each and every allegation as contained in each of the preceding paragraphs as if fully set

forth and contained herein.

       95.      The NYLL requires covered employers, such as Defendants, to pay all non-

exempt employees the prevailing minimum wage for all hours worked.

       96.      Plaintiffs were not exempt from the requirement that Defendants pay them the

prevailing minimum wage for all hours worked under the NYLL.

       97.      At all relevant times, Defendants did not pay Plaintiffs the prevailing minimum

wage for all hours worked for Defendants.

       98.      As a result of Defendants’ failure to pay Plaintiffs the prevailing minimum wage

for all hours worked, Defendants violated the NYLL.

       99.      The foregoing conduct of Defendants constitutes willful violations of the NYLL.

       100.     Defendants’ violations of the NYLL have significantly damaged Plaintiffs and

entitle them to recover the total amount of their unpaid minimum wage, an additional amount in

liquidated damages, attorneys’ fees and costs, and pre- and post-judgment interest.




                                                17
 Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 18 of 27 PageID #: 18



                             FIFTH CAUSE OF ACTION
     (Unlawful Deductions in Violation of NYLL § 193 and 12 N.Y.C.R.R. § 142-2.10)
                        As to Plaintiffs and the New York Class

       101.    Plaintiffs, on behalf of themselves and the New York Class, hereby repeat and re-

allege each and every allegation as contained in each of the preceding paragraphs as if fully set

forth and contained herein.

       102.    NYLL § 193 and 12 N.Y.C.R.R. § 142-2.10 prohibit covered employers, such as

Defendants, from making certain deductions from the wages of employees.

       103.    During the New York Class Period, Defendants unlawfully deducted amounts

from the wages of Plaintiffs and the New York Class, including, but not limited to, amounts for

parking tickets and unlawful tip credits.

       104.    Defendants did not make said deductions in accordance with the provisions of any

law or any rule or regulation issued by any governmental agency. Moreover, Plaintiffs and the

New York Class did not expressly authorize Defendants in writing to make said deductions, and

said deductions were not for the benefit of Plaintiffs and the New York Class.

       105.    As a result of Defendants’ unlawful deductions from the wages of Plaintiffs and

the New York Class, Defendants violated NYLL § 193 and 12 N.Y.C.R.R. § 142-2.10.

       106.    Defendants’ violations of NYLL § 193 and 12 N.Y.C.R.R. § 142-2.10 have

significantly damaged Plaintiffs and the New York Class and entitle them to recover the total

amount of the wages that were deducted from their pay, an additional amount in liquidated

damages, as well as attorneys’ fees and costs.




                                                 18
 Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 19 of 27 PageID #: 19



                                   SIXTH CAUSE OF ACTION
                           (Failure to Pay Spread of Hours Wages under
                          NYLL §§ 650 et seq. and 12 N.Y.C.R.R. § 137-1.7)
                              As to Plaintiffs and the New York Class

        107.    Plaintiffs, on behalf of themselves and the New York Class, hereby repeat and re-

allege each and every allegation as contained in each of the preceding paragraphs as if fully set

forth and contained herein.

        108.    The NYLL and its regulations require covered employers, such as Defendants, to

pay all non-exempt employees one additional hour’s pay at the minimum wage for each day the

employee’s shift(s) cover more than ten (10) hours in a day.

        109.    Plaintiffs and the New York Class were not exempt from the requirement that

Defendants pay them spread of hours wages.

        110.    At all relevant times, Defendants failed to pay Plaintiffs and the New York Class

one additional hour’s pay at the minimum wage for each day Plaintiffs’ and the New York

Class’s shift(s) spanned more than ten (10) hours in a day in violation of NYLL §§ 650 et seq.

and 12 N.Y.C.R.R. § 137-1.7.

        111.    As a result of Defendants’ failure to pay spread of hours wages, Defendants

violated the NYLL and/or its regulations.

        112.    The foregoing conduct of Defendants constitutes willful violations of the NYLL

and/or its regulations.

        113.    Defendants’ violations of the NYLL and/or its regulations have significantly

damaged Plaintiffs and the New York Class and entitle them to recover the total amount of their

unpaid spread of hours wages, an additional amount in liquidated damages, attorneys’ fees and

costs, and pre- and post-judgment interest.




                                                 19
 Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 20 of 27 PageID #: 20



                               SEVENTH CAUSE OF ACTION
                          (NYLL Uniform Reimbursement Violations)
                            As to Plaintiffs and the New York Class

        114.    Plaintiffs, on behalf of themselves and the New York Class, hereby repeat and re-

allege each and every allegation as contained in each of the preceding paragraphs as if fully set

forth and contained herein.

        115.    At all relevant times, Defendants required Plaintiffs and the New York Class to

purchase uniforms as they are defined by 12 N.Y.C.R.R. § 146-3.10.

        116.    At all relevant times, Defendants failed to reimburse Plaintiffs and the New York

Class for the purchase of said uniforms in violation of the NYLL and its regulations.

        117.    As a result of Defendants’ failure to reimburse Plaintiffs and the New York Class

for the costs of purchasing their uniforms, Defendants violated the NYLL and/or its regulations.

        118.    The foregoing conduct of Defendants constitutes willful violations of the NYLL

and/or its regulations.

        119.    Defendants’ violations of the NYLL and/or its regulations have significantly

damaged Plaintiffs and the New York Class and entitle them to recover the cost of the uniform,

an additional amount in liquidated damages, attorneys’ fees and costs, and pre- and post-

judgment interest.

                                EIGHTH CAUSE OF ACTION
                           (NYLL Uniform Maintenance Violations)
                            As to Plaintiffs and the New York Class

        120.    Plaintiffs, on behalf of themselves and the New York Class, hereby repeat and re-

allege each and every allegation as contained in each of the preceding paragraphs as if fully set

forth and contained herein.




                                                20
 Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 21 of 27 PageID #: 21



        121.       At all relevant times, Defendants required Plaintiffs and the New York Class to

wear uniforms as they are defined by 12 N.Y.C.R.R. § 146-3.10.

        122.       At all relevant times, Defendants required Plaintiffs and the New York Class to

clean and maintain their uniforms at their own expense in violation of the NYLL, including, but

not limited to, 12 N.Y.C.R.R. § 146-1.7.

        123.       As a result of Defendants’ failure to reimburse Plaintiffs and the New York Class

for the costs of cleaning and maintaining their uniforms, Defendants violated the NYLL and/or

its regulations.

        124.       The foregoing conduct of Defendants constitutes willful violations of the NYLL

and/or its regulations.

        125.       Defendants’ violations of the NYLL and/or its regulations have significantly

damaged Plaintiffs and the New York Class and entitle them to recover the required uniform

maintenance reimbursement, an additional amount in liquidated damages, attorneys’ fees and

costs, and pre- and post-judgment interest.

                                NINTH CAUSE OF ACTION
       (Failure to Provide Accurate Wage Notices in Violation of NYLL § 195(1)-(2))
                           As to Plaintiffs and the New York Class

        126.       Plaintiffs, on behalf of themselves and the New York Class, hereby repeat and re-

allege each and every allegation as contained in each of the preceding paragraphs as if fully set

forth and contained herein.

        127.       NYLL § 195(1)-(2) requires covered employers, such as Defendants, to furnish

accurate wage notices upon hiring and prior to any changes to the rate of pay for an employee.

        128.       Plaintiffs and the New York Class were not exempt from this requirement.




                                                   21
 Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 22 of 27 PageID #: 22



        129.    Defendants failed to furnish accurate wage notices to Plaintiffs and the New York

Class in violation of NYLL § 195(1)-(2) by, inter alia, failing to provide Plaintiffs and the New

York Class notices of their wages and/or changes thereto upon hire and/or upon any changes to

their wages.

        130.    The foregoing conduct of Defendants constitutes willful violations of the NYLL

and/or its regulations.

        131.    Defendants’ violations of the NYLL have significantly damaged Plaintiffs and the

New York Class and entitle them to recover damages of fifty (50) dollars per person affected for

each work day that such violations occurred and continue to occur, up to a total of $5,000 per

person affected, together with attorneys’ fees and costs.

                               TENTH CAUSE OF ACTION
         (Failure to Provide Accurate Wage Notices in Violation of NYLL § 195(3))
                           As to Plaintiffs and the New York Class

        132.    Plaintiffs, on behalf of themselves and the New York Class, hereby repeat and re-

allege each and every allegation as contained in each of the preceding paragraphs as if fully set

forth and contained herein.

        133.    NYLL § 195(3) requires covered employers, such as Defendants, to furnish

accurate wage statements to their employees with every payment of wages.

        134.    Plaintiffs and the New York Class were not exempt from this requirement.

        135.    Defendants failed to furnish accurate wage statements to Plaintiffs and the New

York Class in violation of NYLL § 195(3) by, inter alia, failing to provide Plaintiffs and the

New York Class with accurate statements of their full wages, hours worked, regular rate of pay,

overtime rate of pay or other information required by NYLL § 195(3).




                                                22
 Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 23 of 27 PageID #: 23



        136.    The foregoing conduct of Defendants constitutes willful violations of the NYLL

and/or its regulations.

        137.    Defendants’ violations of the NYLL have significantly damaged Plaintiffs and the

New York Class and entitle them to recover damages of $250 for each day that such violations

occurred or continue to occur, up to a total of $5,000 per person affected, an additional equal

amount in liquidated damages, attorneys’ fees and costs, and pre- and post-judgment interest.

                             ELEVENTH CAUSE OF ACTION
                 (Untimely Wage Payments in Violation of NYLL § 191, 198)
                           As to Plaintiffs and the New York Class

        138.    Plaintiffs, on behalf of themselves and the New York Class, hereby repeat and re-

allege each and every allegation as contained in each of the preceding paragraphs as if fully set

forth and contained herein.

        139.    Plaintiffs and the New York Class were/are manual workers under the meaning of

the NYLL and its regulations.

        140.    NYLL § 191(1)(a) requires that covered employers, such as Defendants, pay

manual workers their wages weekly.

        141.    Plaintiffs and the New York Class were not exempt from this requirement.

        142.    Defendants failed to pay Plaintiffs and the New York Class weekly.

        143.    The foregoing conduct of Defendants constitutes willful violations of the NYLL

and/or its regulations.

        144.    Defendants’ violations of the NYLL have significantly damaged Plaintiffs and the

New York Class and entitle them to recover damages of liquidated damages for all wages paid

later than weekly, attorneys’ fees and costs, and pre- and post-judgment interest.




                                                23
 Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 24 of 27 PageID #: 24



                               TWELFTH CAUSE OF ACTION
                    (Retaliation in Violation of the FLSA, 29 U.S.C. § 215)

       145.    Plaintiffs hereby repeat and re-allege each and every allegation as contained in

each of the preceding paragraphs as if fully set forth and contained herein.

       146.    Defendants retaliated against Plaintiff Verma violation of the FLSA by adversely

altering the terms and conditions of their employment, including by terminating their

employment, because they complained about Defendants’ unlawful wage practices in violation

of the FLSA.

       147.    Defendants continued to retaliate against Plaintiffs by, inter alia, threatening to

report them to the IRS.

       148.    Upon information and belief, Defendants’ actions were directly intended to deter

those similarly situated to Plaintiffs from engaging in protected activity and from vindicating

their rights under, inter alia, the FLSA.

       149.    As a direct and proximate result of the unlawful retaliatory conduct in violation of

the FLSA, Plaintiffs have suffered and continue to suffer monetary and/or other economic harm

for which they are entitle to an award of monetary damages and other relief.

       150.    As a direct and proximate result of the unlawful retaliatory conduct in violation of

the FLSA, Plaintiffs have suffered and continue to suffer mental anguish and emotional distress,

including, but not limited to, depression, humiliation, embarrassment, stress and anxiety, loss of

self-esteem and self-confidence, fear, and emotional pain and suffering for which they are

entitled to an award of monetary damages and other relief.

       151.    The foregoing conduct of Defendants constitutes willful violations of the FLSA

for which Plaintiffs are entitled to an award of punitive and/or liquidated damages.

                             THIRTEENTH CAUSE OF ACTION

                                                 24
 Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 25 of 27 PageID #: 25



                          (Retaliation in Violation of the NYLL § 215)

       152.    Plaintiffs hereby repeat and re-allege each and every allegation as contained in

each of the preceding paragraphs as if fully set forth and contained herein.

       153.    Defendants retaliated against Plaintiffs in violation of the NYLL by adversely

altering the terms and conditions of their employment, including by terminating Plaintiff

Verma’s employment, because they complained about Defendants’ unlawful wage practices in

violation of the NYLL.

       154.    Defendants continued to retaliate against Plaintiffs by, inter alia, threatening to

report them to the IRS.

       155.    Upon information and belief, Defendants’ actions were directly intended to deter

those similarly situated to Plaintiffs from engaging in protected activity and from vindicating

their rights under, inter alia, the NYLL.

       156.    As a direct and proximate result of the unlawful retaliatory conduct in violation of

the NYLL, Plaintiffs have suffered and continue to suffer monetary and/or other economic harm

for which they are entitle to an award of monetary damages and other relief.

       157.    As a direct and proximate result of the unlawful retaliatory conduct in violation of

the NYLL, Plaintiffs have suffered and continue to suffer mental anguish and emotional distress,

including, but not limited to, depression, humiliation, embarrassment, stress and anxiety, loss of

self-esteem and self-confidence, fear, and emotional pain and suffering for which they are

entitled to an award of monetary damages and other relief.

       158.    The foregoing conduct of Defendants constitutes willful violations of the NYLL

for which Plaintiffs are entitled to an award of punitive and/or liquidated damages.

                                     PRAYER FOR RELIEF



                                                 25
 Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 26 of 27 PageID #: 26



         WHEREFORE, Plaintiffs, on behalf of themselves, the FLSA Collective and the New

York Class, respectfully request that this Court:

         A.    Declare that the practices complained of herein are unlawful under applicable

federal and state law;

         B.    Declare this action to be maintainable as a collective action pursuant to 29 U.S.C.

§ 216, and direct Defendants to provide Plaintiffs with a list of all persons who were/are

employed by Defendants in similar positions to Plaintiffs during the FLSA Collective Period,

including all last known addresses, telephone numbers and e-mail addresses of each such person

so Plaintiffs can give such persons notice of this action and an opportunity to make an informed

decision about whether to participate in it;

         C.    Designate Plaintiffs as representatives of the FLSA Collective;

         D.    Designate this action as a class action pursuant to F.R.C.P. 23;

         E.    Designate Plaintiffs as representatives of the New York Class;

         F.    Determine the damages sustained by Plaintiffs and the FLSA Collective as a

result of Defendants’ violations of the FLSA, and award those damages against Defendants and

in favor of Plaintiffs and the FLSA Collective, an additional equal amount in liquidated damages,

attorneys’ fees and costs and such pre- and post-judgment interest as may be allowed by law;

         G.    Determine the damages sustained by Plaintiffs and the New York Class as a result

of Defendants’ violations of the NYLL, and award those damages against Defendants and in

favor of Plaintiffs and the New York Class, an additional equal amount in liquidated damages,

attorneys’ fees and costs and pre- and post-judgment interest at the statutory rate of 9% per

annum;

         H.    Enjoin Defendants from engaging in any further acts of illegal retaliation; and



                                                    26
 Case 2:19-cv-03251-BMC Document 1 Filed 05/31/19 Page 27 of 27 PageID #: 27



       I.      Grant Plaintiff and the FLSA Collective such other and further relief as the Court

deems just and proper.

                                        JURY DEMAND

       Plaintiffs, on behalf of themselves, the FLSA Collective and the New York Class, hereby

demand a trial by jury on all issues of fact and damages.


Dated: May 31, 2019
       Garden City, New York

                                             Respectfully submitted,

                                             BELL LAW GROUP, PLLC


                                             By: __________/s/__________________
                                                    Laura R. Reznick, Esq.
                                                    100 Quentin Roosevelt Boulevard
                                                    Suite 208
                                                    Garden City, NY 11530
                                                    Tel: 516.280.3008
                                                    Fax: 212.656.1845
                                                    lr@belllg.com
                                                    Attorneys for Plaintiffs




                                                27
